Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Connie Ray Palmer, TDCJ #1583752,                     Appeal from the 12th District Court of
Appellant                                             Walker County, Texas (Tr. Ct. No.
                                                      2029732).         Memorandum        Opinion
No. 06-20-00094-CV         v.                         delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice Burgess participating.
Shavonda D. Howard, et al., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Connie Ray Palmer, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 20, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk